                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

  MICHAEL SHANNON
  DRUMMOND,                                          CV-17-113-H-BMM-JTJ

              Plaintiff,
  v.                                            ORDER ADOPTING MAGISTRATE
                                                   JUDGE’S FINDINGS AND
  MEDICAL DEPARTMENT, MSP and                       RECOMMENDATIONS
  DR. PAUL REES,

               Defendants.


       United States Magistrate Judge Johnston entered Findings and

Recommendations on December 7, 2018. (Doc. 10). Judge Johnston determined

that Mr. Drummond’s allegations are insufficient to state a claim and are subject to

dismissal. Id. Mr. Drummond was given an opportunity to file an amended

complaint. Id. Judge Johnston determined, however, that the Amended Complaint

contains the same allegations as the original Complaint and therefore fails to state a

claim. Id.

       No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations and adopts them in full.

                                          1
                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 10) are ADOPTED IN FULL.

      IT IS ORDERED that Mr. Drummond’s claims are DISMISSED.

      The Clerk of the Court is directed to close this matter and enter judgment in

favor of the Defendant pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      The Clerk of the Court is further directed to have the docket reflect that the

Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision is not to be taken in good faith. No

reasonable person could suppose an appeal would have merit. The record makes

plain the instant Complaint lacks arguable substance in law or fact.

      The Clerk of the Court is directed to have the docket reflect that this

dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g) because Mr.

Drummond failed to state a claim.

      DATED this 24th day of December, 2018.




                                          2
